United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
J. Steven Huffines, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1529
Issued: April 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2010 appellant filed a timely appeal from the March 18 and April 30, 2010
merit decisions of the Office of Workers’ Compensation Programs granting schedule award
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
an eight percent permanent impairment of her right arm, for which she received schedule awards.
FACTUAL HISTORY
The Office accepted that on November 29, 2004 appellant, then a 55-year-old mail
handler, sustained a sprain/strain of the subscapularis muscle of her right shoulder. It paid her
compensation for periods of compensation.
On October 30, 2008 appellant requested a schedule award for permanent impairment of
her right arm. In an April 14, 2009 decision, the Office granted her a schedule award for a two

percent permanent impairment of her right arm. The award was calculated under the standards
of the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (5th ed. 2001).
Appellant disagreed with the April 14, 2009 decision and requested an oral hearing
before an Office hearing representative. In a July 10, 2009 decision, the Office hearing
representative remanded the case to the Office for additional development of the medical
evidence. In a September 15, 2009 decision, the Office granted appellant a schedule award for
an additional six percent permanent impairment of her right arm (for a total of eight percent)
under the standards of the sixth edition of the A.M.A., Guides.
Appellant requested reconsideration of her claim and submitted a September 25, 2009
report of Dr. Robert Macht, an attending Board-certified general surgeon. Under the standards
of the sixth edition of the A.M.A., Guides, Dr. Macht determined that she had a 12 percent
impairment of her right arm. He indicated that using Table 15-5 on page 403 of the sixth edition
there was a rotator cuff injury with full-thickness tear and he found that this condition warranted
a five percent impairment rating of the right arm under the Class 1 diagnostic category.
Appellant was also determined to have a superior labrum anterior to posterior (SLAP) lesion or
torn labrum and Dr. Macht posited that, since there was range of motion deficit for that
impairment, he would select the range of motion deficit for use instead of the impairment for the
labral tear. Applying Table 15-34 on page 475 yielded a three percent impairment of the left arm
for loss of flexion, a one percent impairment for loss of extension and a three percent impairment
for loss of abduction. These figures added together to yield a total seven percent impairment of
the right arm. When combined together with the figure for rotator cuff tear, there was a total
12 percent permanent impairment of appellant’s right arm. Dr. Macht further stated:
“The sixth edition of the [A.M.A., Guides] requires that a physician establish the
diagnosis. In [appellant’s] case, there are tears of the labrum and rotator cuff. It
would be erroneous to choose only one of these diagnoses for her impairment
since she is a patient that has both diagnoses. One could use the shoulder regional
grid to assign an impairment post diagnosis, but on page 405 at the end of [Table
15-5] it says ‘If motion loss is present, this impairment may alternatively be
assessed using [s]ection 15.7 [r]ange of [m]otion impairment. A range of motion
impairment stands alone and is not combined with the diagnosis impairment.’ So
therefore I did not combine the impairment for labral injury with the range of
motion impairment. I just used the range of motion impairment for that diagnosis.
There was the other diagnosis of rotator cuff injury, which I combined with the
figure for the impairment due to range of motion.”
On March 17, 2010 Dr. Morley Slutsky, a Board-certified orthopedic surgeon serving as
an Office medical adviser, determined that appellant had a four percent permanent impairment of
her right arm under the standards of the sixth edition of the A.M.A., Guides. He asserted that
Dr. Macht incorrectly stated that, because appellant had more than one diagnosis in her right
shoulder, the range of motion method should be used for rating purposes. The A.M.A., Guides
specifically states that there will be times when multiple diagnoses in the shoulder will be
present and the evaluator must choose the most significant diagnosis and rate only that diagnosis
using the diagnosis-based method under Table 15-5. Dr. Slutsky also noted that range of motion

2

impairment rating (which is carried out in compliance with the requirements of section 15.7)
may be used as an alternative rating method but not in conjunction with a diagnosis-based rating
method. He also opined that the range of motion measurements documented by Dr. Macht (one
measurement per shoulder motion) did not meet the requirements outlined in section 15.7 and
were not valid for rating purposes.
Dr. Slutsky further noted that under Table 15-5 (Shoulder Regional Grid) on page 402
appellant fell within the diagnostic category of partial rotator cuff tear under Class 1 with a
default value of three. Appellant had a functional history Grade Modifier 2, a physical Grade
Modifier 1 and a clinical studies Grade Modifier 0. This meant that her impairment shifted one
space to the right from the default value under Table 15-5 and therefore the total impairment
rating for her right arm was four percent.
In a March 18, 2010 decision, the Office denied appellant’s request for modification of its
prior schedule award decisions. It found that Dr. Slutsky properly evaluated the evidence of
record on March 17, 2010 to calculate appellant’s right arm impairment of four percent under the
sixth edition of the A.M.A., Guides. Dr. Slutsky correctly pointed out errors in Dr. Macht’s
September 25, 2006 impairment assessment, including his impermissible inclusion of both a
diagnosis-based impairment rating under Table 15-5 and an impairment rating based on limited
shoulder motion under Table 15-34.
In a March 31, 2010 report, Dr. Macht asserted that his evaluation methods, including the
manner in which he measured appellant’s range of motion, were valid.
In an April 29, 2010 report, Dr. Craig Uejo, a Board-certified occupational medicine
physician, serving as an Office medical adviser, determined that appellant had a four percent
impairment of her right arm under the sixth edition of the A.M.A., Guides. He indicated that her
right shoulder condition fell under Class 1 of the SLAP tear portion of Table 15-5 on page 404.
The various modifiers moved appellant one place to right of the default value of three and
therefore she had a total right arm impairment of four percent.
In an April 30, 2010 decision, the Office affirmed its March 18, 2010 decision. It found
that the April 29, 2010 evaluation of Dr. Uejo (four percent impairment of the right arm) showed
that appellant was not entitled to additional schedule award compensation.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.3 For Office
decisions issued on or after May 1, 2009, the sixth edition of the A.M.A., Guides is used for
evaluating permanent impairment.4
In determining impairment for the upper extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the upper
extremity to be rated. With respect to the shoulder, the relevant portion of the upper extremity
for the present case, reference is initially made to Table 15-5 (Shoulder Regional Grid)
beginning on page 401. Then the associated class is determined from the Shoulder Regional
Grid and the adjustment grid and grade modifiers (including functional history, physical
examination and clinical studies) are used to determine what grade of associated impairment
should be chosen within the class defined by the regional grid. The evaluator then uses the
regional grid to identify the appropriate impairment rating value for the impairment class as
modified by the adjustments as calculated.5 Under Chapter 2.3, evaluators are directed to
provide reasons for their impairment rating choices, including choices of diagnoses from
regional grids and calculations of modifier scores.6
ANALYSIS
The Office accepted that on November 29, 2004 appellant sustained a sprain/strain of the
subscapularis muscle of her right shoulder. Appellant received schedule awards for a total right
arm impairment of eight percent. She submitted September 25, 2009 and March 31, 2010 reports
of Dr. Macht, an attending Board-certified general surgeon, which contained a higher
impairment rating.
The Board notes, however, that the March 17, 2010 evaluation of the Dr. Slutsky and the
April 29, 2010 evaluation of Dr. Uejo, both of whom served as Office medical advisers, properly
concluded that appellant only had a four percent permanent impairment of her right arm.7 Both
Dr. Slutsky and Dr. Uejo pointed out errors in Dr. Macht’s evaluation.
In his March 17, 2010 report, Dr. Slutsky noted that under Table 15-5 (Shoulder Regional
Grid) on page 402 appellant fell under the diagnostic category of partial rotator cuff tear under
Class 1 with a default value of three. Appellant had a functional history Grade Modifier 2, a
physical Grade Modifier 1 and a clinical studies Grade Modifier 0. This meant that her
impairment shifted one space to the right from the default value under Table 15-5 and therefore
the total impairment rating for her right arm was four percent. Dr. Slutsky explained that
3

Id.

4

See FECA Bulletin No. 09-03 (issued March 15, 2009). For Office decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.
5

See A.M.A., Guides (6th ed. 2009) 405-12.

6

Id. at 23-28.

7

Dr. Slutsky is a Board-certified orthopedic surgeon, and Dr. Uejo is a Board-certified occupational medicine
physician.

4

Dr. Macht incorrectly stated that, because appellant had more than one diagnosis in her right
shoulder, the range of motion method should be used for rating purposes. The A.M.A., Guides
specifically states that there will be times when multiple diagnoses in the shoulder will be
present and the evaluator must choose the most significant diagnosis and rate only that diagnosis
using the diagnosis-based method under Table 15-5.8
In his April 29, 2010 report, Dr. Uejo determined that appellant had a four percent
impairment of the right arm under the sixth edition of the A.M.A., Guides. He indicated that her
right shoulder condition fell under Class 1 of the SLAP tear portion of Table 15-5 on page 404.
The various modifiers moved appellant one place to right of the default value of three and
therefore she had a total right arm impairment of four percent.
Although Dr. Slutsky and Dr. Uejo used different diagnosis-based conditions to perform
their evaluations under Table 15-5, their reports both show that appellant is not entitled to
receive additional schedule award compensation. Each properly found that appellant only has a
four percent impairment of her right arm and the Office properly denied her claim for additional
compensation.
On appeal, counsel argued that the Office should have applied the standards of the fifth
edition of the A.M.A., Guides rather than those of the sixth edition of the A.M.A., Guides.
However, the Board properly applied the sixth edition of the A.M.A., Guides in connection with
its March 18 and April 30, 2010 schedule award determinations as these decisions were issued
after the sixth edition of the A.M.A., Guides became effective on May 1, 2009.9
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than an eight percent permanent impairment of her right arm, for which she received
schedule awards.

8

Dr. Slutsky also correctly noted that Dr. Macht’s September 25, 2006 impairment assessment impermissibly
included both a diagnosis-based impairment rating under Table 15-5 and an impairment rating based on limited
shoulder motion under Table 15-34
9

On appeal, counsel also argued that the reports of Dr. Macht justified the granting of additional schedule award
compensation. For the reasons described above, the reports of Dr. Macht do not support the granting of a higher
level schedule award compensation than appellant already received.

5

ORDER
IT IS HEREBY ORDERED THAT the April 30 and March 18, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 5, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

